ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 11/30/2021, which have been entered. As filed by Applicant: Claims 1-2, 4, 6-9, and 11-14 are pending. Claims 1 and 6 are currently amended. Claims 13-14 are newly added. Claims 3, 5, and 10 have been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to claims 3 and 10 for informalities is withdrawn in view of Applicant’s cancelation of the claims.

4.	The rejection of claim 9 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments to claim 6, on which claim 9 depends, to provide sufficient antecedent basis.

5.	The provisional rejection of claims 1-4 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 & 4-5 of copending App. 16/345,511 (now issued as US Patent 11,227,701 B2) is withdrawn in view of the current claim amendments. The instant claims require that the substrate is made by interlacing a plurality of fibers and a plating layer formed by electroplating a metal (Au, Ag, Ni, Cu, Cr, and/or Ti) on the nanoparticle layer that is on the bonding layer (i.e. three layers on not require a plurality of interlaced fibers or a metal plating layer on the flexible electrode.

Response to Arguments
6.	Applicant’s arguments, filed 11/30/2021, with respect to the rejection of claims 1-12 under 35 U.S.C. 103 set forth in the Non-Final Rejection dated 08/11/2021 have been fully considered & are persuasive. The rejection of the claims has been withdrawn. 


Allowable Subject Matter
7.	Claims 1-2, 4, 6-9 and 11-14 are allowed.

8.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over the closest related references, Hachitsuka et al. (JP 2016-056407 A; citations to its translation), Tsunashima et al. (US 2004/0053049 A1), and Kim (US 2015/0174613 A1), already of record, for the detailed reasons presented in Applicant’s Remarks filed on 11/30/2021.
In agreement with Applicant’s arguments, the prior art does not disclose or reasonably suggest a fabric-based flexible electrode including a bonding layer formed by adsorbing tris(2-aminoethyl)amine (TREN), propane-1,2,3-triamine, tetrakis-(aminomethyl)methane, and/or methanetetramine on a substrate of interlaced fibers, as required by independent claims 1 and 6. The flexible electrode further requires a layer of metal nanoparticles on the bonding layer, then a layer of electroplated metal. 
Hachitsuka, Tsunashima and Kim, alone or in combination, to arrive at the claimed fabric-based flexible electrode as a whole with its required combination of features, novel elements of which are its three layers on a fibrous substrate, each layer formed by specific materials.
One of ordinary skill in the art would not find the instantly claimed product and method limitations to be obvious variants of the prior art teachings and other known fabric-based flexible electrodes or methods for manufacturing the same.
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        February 22, 2022